Citation Nr: 9926541	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  95-04 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for amyotrophic lateral 
sclerosis (ALS) and/or primary lateral sclerosis (PLS).

2.  Entitlement to compensation for additional disability 
relating to a pathological fracture of the T-3 vertebra 
secondary to multiple myeloma under the provisions of 
38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel



INTRODUCTION

The appellant performed active duty for training from 
November 17, 1957 to on or about December 3, 1957, as noted 
below.

This appeal arises from August 1994 and August 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which respectively denied 
service connection for ALS and denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional 
disability relating to a pathological fracture of the T-3 
vertebra secondary to multiple myeloma, claimed as a result 
of VA.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of appellant's appeal has been obtained by the 
RO.

2.  The appellant performed approximately three weeks of 
active duty for training with the U.S. Army in November 1957 
and December 1958.

3.  A motor neuron disability, to include amyotrophic lateral 
sclerosis and/or primary lateral sclerosis is not shown to be 
related to the appellant's period of active duty for 
training.

4.  Appellant's March 1996 spinal cord compression and 
accompanying injuries secondary to a multiple myeloma were 
neither "the result of" or "caused by" his submission to a 
VA compensation examination in May 1994.




CONCLUSIONS OF LAW

1.  Amyotrophic lateral sclerosis and/or primary lateral 
sclerosis was not incurred in or aggravated during active 
duty for training.  38 U.S.C.A. §§ 101(24), 1131, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.6, 3.102, 3.303 (1998).

2.  The requirements for compensation under the provisions of 
38 U.S.C.A. § 1151 for disability or additional disability 
relating to a pathological fracture of the T-3 vertebra, 
secondary to multiple myeloma, have not been met.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1997); 38 C.F.R. 
§ 3.358 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for ALS and/or PLS

The appellant has claimed entitlement to service connection 
for amyotrophic lateral sclerosis and/or primary lateral 
sclerosis.  As a preliminary matter, the Board finds that the 
appellant's claim is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).  That is, the Board finds that the appellant has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  The appellant's 
representative has suggested that additional attempts to 
obtain the appellant's service medical records are warranted, 
but the Board disagrees.  The record indicates that the 
National Personnel Record Center (NPRC) attempted to obtain 
the appellant's records on at least four occasions.  
Ultimately, NPRC concluded that the appellant's records were 
likely destroyed, and certain alternative documentation was 
developed and provided.

VA may pay compensation for "disability resulting from . . . 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service."  
38 U.S.C.A. § 1131 (emphasis added).  To establish service 
connection for a claimed disability, the evidence of record 
must demonstrate that "a particular injury or disease 
resulting in current disability was incurred coincident with 
service in the Armed Forces."  See 38 C.F.R. § 3.303(a) 
(emphasis added).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  

The appellant's service medical records and his personal 
service administrative records are unavailable, having been 
apparently destroyed by a fire at the National Personnel 
Records Center (NPRC) in 1973.  In such cases, the statutory 
duty to assist is heightened and includes an obligation to 
search alternative forms of records which support the 
appellant's case.  See Cuevas v. Principi, 3 Vet.App. 542, 
548 (1992).  There is also a heightened obligation to explain 
findings and to carefully consider the benefit of the doubt 
rule in cases where records are presumed destroyed while in 
the possession of the government.  See O'Hare v. Derwinski, 1 
Vet.App. 365, 367 (1991).

In the appellant's case, NPRC's search of alternative record 
sources ultimately resulted in the procurement of morning 
reports and special orders pertaining to the appellant's 
assignment to Basic Combat Training at Ft. Leonard Wood, 
Missouri, in November and December 1957.  A report from 
November 17, 1957 indicates that the appellant, who had 
previously enlisted in the U.S. Army Reserve, was ordered to 
active duty for training on that date.  On November 22, 1957, 
the appellant was assigned to a training company (Co. C) at 
Ft. Leonard Wood.  However, on December 3, 1957, the 
appellant's orders to his training company were revoked, and 
he appears in the morning report as a personnel "loss" on 
that date, suggesting that he was released from his active 
duty for training.  The appellant was discharged from the 
U.S. Army Reserve, Ready Reserve, in July 1958.  A DD Form 44 
prepared by the Headquarters, U.S. Army Corps (Reserve), in 
August 1958, notes that the appellant was physically 
disqualified from service, but does not provide additional 
information as to the disqualifying condition.  This 
documentation is consistent with the appellant's recollection 
of his Army service in his letter to the RO of March 23, 
1994.  In the letter, he indicated that he "went for basic 
training in Fort Leonard Wood in November of 1957.  While 
getting my physical a doctor noticed that I had a slight 
walking disorder.  After extensive testing a neurologist 
diagnosed that I had Amyotrophic Lateral Schlerosis [sic].  
After about three weeks at Fort Leonard Wood, I returned to 
my [civilian] teaching in Aurora [Illinois] and my [reserve] 
unit there."  The appellant's claim form (VA Form 21-526) 
also indicates that he performed basic training in November 
1957 "for about three weeks."

VA and private medical reports contain diagnoses indicating 
that the appellant currently suffers either from primary or 
atypical amyotrophic lateral sclerosis.  Based on the 
appellant's reports of his symptomatology since 1957, his 
current private physician, Curtis Hayden, M.D., expressed an 
opinion that the motor neuron disease the appellant stated he 
was first diagnosed with in the 1950s was primary lateral 
sclerosis (PLS).  However, there are no medical records which 
document the existence of this or any other motor neuron 
disability, either at the time the appellant performed his 
active duty for training or shortly afterwards.  As noted 
above, all service medical records pertaining to the 
appellant were apparently destroyed in a 1973 fire at NPRC, 
and the private physician who reportedly treated him 
immediately following his return from Ft. Leonard Wood died 
in 1976, and any records relating to that treatment cannot be 
located.  Records of the appellant's treatment at "St. 
Joseph's Hospital" ca. 1957-1960 are likewise reportedly 
unavailable.  The file also contains a December 1994 letter 
from an individual identified as the superintendent of the 
school where the appellant taught following his return from 
training duty.  The letter confirms the appellant's report 
that he asked permission to use the school's whirlpool bath 
as part of his prescribed therapy at that time.

The law and regulations governing the Board's deliberations 
provide that when there is an "approximate balance" of 
evidence regarding the merits of an issue material to the 
determination of a claim, "the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet.App. 49, 54 (1990).  This is particularly 
the case where, as here, the appellant's service medical 
records apparently were destroyed while in U.S. government 
custody.  See O'Hare, 1 Vet.App. at 367.  Resolving doubt in 
the appellant's favor in light of the evidence above, 
including the appellant's reports of continuous 
symptomatology since a "walking disorder" was discovered 
during basic training, evidence of the appellant's discharge 
from the Army Reserve by reason of physical disability, the 
statement of the appellant's school superintendent regarding 
treatment of his condition, and the opinion of the 
appellant's private physician that the motor neuron condition 
reportedly diagnosed during the appellant's active duty for 
training was PLS or atypical ALS, the Board finds that it is 
at least as likely as not that the appellant's currently 
diagnosed PLS or atypical ALS is the same condition which was 
noted by Army medical personnel in November 1957.  This 
factual finding, however, is not dispositive of the 
appellant's claim for service connection.

As noted above, service connection for a condition may be 
granted under 38 C.F.R. § 3.303 where evidence, regardless of 
its date, shows that an appellant incurred a chronic 
condition in service or during an applicable presumptive 
period, and that the condition still exists.  Showing 
"incurrence" of a condition requires affirmative evidence 
of "inception or aggravation during service."  38 C.F.R. 
§ 3.303(a).  It may also be accomplished using any applicable 
statutory presumptions.  Id.  Evidence must be from a medical 
professional unless it relates to a condition which, under 
the Court's prior holdings, lay observation is competent to 
establish the existence of the disorder.  See Layno v. Brown, 
6 Vet.App. 465, 469 (1994); Fluker v. Brown, 5 Vet.App. 296, 
299 (1993); Moray v. Brown, 5 Vet.App. 211, 214 (1993); Cox 
v. Brown, 5 Vet.App. 93, 95 (1993); Grottveit v. Brown, 5 
Vet.App. 91, 92-93 (1993); Clarkson v. Brown, 4 Vet.App. 565, 
567 (1993).

As discussed above, the appellant is found to have performed 
active duty for training only, for a period of approximately 
two to three weeks, from November 17, 1957 to on or about 
December 3, 1957.  The Board will assume, for the purposes of 
this analysis, that the appellant's ALS or PLS was "noted" 
during this period of training duty.  Nevertheless, there is 
no competent medical evidence suggesting that this disability 
was "incurred" or "aggravated" in line of duty, as 
required by the laws establishing entitlement to benefits.  
38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.303(a).  

Because the appellant performed only active duty for training 
for a period of approximately three weeks, he is not entitled 
to the presumption of soundness available to a "veteran" as 
that term is used in Title 38 of the U.S. Code.  The 
presumption indicates in part that "every veteran shall be 
take into have been in sound condition when examined, 
accepted and enrolled for service, except as to . . . 
disorders noted at the time of examination, acceptance and 
enrollment."  See 38 U.S.C.A. §§ 1111, 1132, 1137.  Status 
as a veteran, however, requires service "in the active 
military . . . service."  38 U.S.C.A. § 101(2).  "Active 
military service" does not include active duty for training, 
unless the individual concerned was disabled from a disease 
or injury incurred or aggravated during that time.  
38 U.S.C.A. § 101(24).  Since the appellant has not 
previously established his status as a "veteran" for this 
period of active duty for training, the statutory 
presumptions available to veterans may not be used to 
establish incurrence of ALS or PLS at that time.  See Biggins 
v. Derwinski, 1 Vet.App. 474, 477-78 (1991) (appellant not 
otherwise having established veteran status for period of 
service precluded from using presumption of in-service 
incurrence for multiple sclerosis manifested within seven 
years of release from active duty for training).  With 
respect to the appellant's disability, it is additionally 
appropriate to note that VA regulations stipulate 
"manifestation of . . . symptoms of chronic disease from 
date of enlistment, or so close thereto that the disease 
could not have originated in so short a period will establish 
preservice existence thereof."  38 C.F.R. § 3.303(c).  The 
Board would also observe that ALS is considered a "chronic 
disease" for VA purposes.  38 U.S.C.A. § 1101; 38 C.F.R. 
§ 3.307(a).

The appellant has reported that his disability was noted 
almost immediately upon his reporting to duty and that he 
received no treatment for the disability during service.  In 
addition, the appellant has submitted no medical evidence 
that suggests that the disability was in any way related to 
or caused by service, as opposed to being merely noted during 
service.  Based on this evidence, and for the reasons stated, 
the Board concludes that the appellant's currently diagnosed 
amyotrophic lateral sclerosis and/or primary lateral 
sclerosis was not incurred during his period of active duty 
for training, and service connection must be denied.


Compensation for Additional Disability Relating to a 
Pathological Fracture of the T-3 Vertebra Secondary to 
Multiple Myeloma Under the Provisions of 38 U.S.C.A. § 1151

The appellant filed his claim for compensation for additional 
disability relating to a pathological fracture of the T-3 
vertebra secondary to multiple myeloma under the provisions 
of 38 U.S.C.A. § 1151 in October 1996.  The law in effect at 
the time the appellant's claim was filed mandates, inter 
alia, that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, . 
. . as a result of having submitted to an 
examination . . . [provided by the VA], 
and not the result of such veteran's own 
willful misconduct, and such injury or 
aggravation results in additional 
disability to . . . such veteran, 
disability . . .  compensation . . . 
shall be awarded in the same manner as if 
such disability . . . were service 
connected.

Id., emphasis added.

38 C.F.R. § 3.358 (1996) implements this statute, providing 
in pertinent part that compensation is not payable for "the 
continuance or natural progress of disease or injuries for 
which the training, or hospitalization, etc., was 
authorized."  38 C.F.R. § 3.358(b)(2).  A determination that 
any "additional disability" was caused by VA treatment, 
etc., must show that it is "not merely coincidental" with 
the treatment or examination, but "actually the result" 
thereof; and cautions that "[t]he mere fact that aggravation 
occurred" does not prove causation.  See 38 C.F.R. 
§ 3.358(c)(1), (2).

Section 1151 was subsequently amended, with new provisions 
becoming effective October 1, 1997.  The primary effect of 
the amendments was to require a showing that disability was 
"caused by . . . [the] examination," and the proximate 
cause was "carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the . . . examination" or 
the occurrence of "an event not reasonably foreseeable" as 
a condition of entitlement to compensation.  See 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1998) (emphasis added).   Where the 
law or regulations governing a claim change while the claim 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v Derwinski, 1 Vet.App. 308, 312-313 (1991).  In the 
appellant's case, the Board finds that the pre-October 1, 
1997 version of 38 U.S.C.A. § 1151 is most favorable, since 
it simply requires a demonstration of causation and not an 
additional showing of carelessness, negligence, etc.  See 
Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom. 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd 513 
U.S. 115, 115 S.Ct. 552 (1994).  Accordingly, the effect of 
the subsequent amendments on the appellant's claim need not 
be addressed.

Essentially, the appellant contends that a thoracic vertebra 
(T-3) fracture caused by a malignant myeloma was caused, or 
at a minimum its effects were exacerbated, by the failure of 
VA to advise him that an MRI which was administered at the VA 
Medical Center (VAMC) in Indianapolis, Indiana in May 1994 
contained abnormal results indicative of possible neoplasm.  
In March 1996, the appellant suffered an acute spinal cord 
compression with paraplegia and sensory loss which private 
hospitalization and treatment records indicate was caused by 
a multiple myeloma at the site of the abnormal MRI signal.  
An October 1996 letter from the appellant's private 
physician, Dr. Hayden, states his opinion that "this problem 
could have been avoided had the MRI scan in May of '94 been 
acted upon on a more timely basis."  No evidence from any 
source suggests that Dr. Hayden's opinion is inaccurate or 
ill-founded.

Copies of correspondence between the appellant and the 
Danville, Illinois, VAMC from June through August of 1994 
indicates that the appellant requested a copy of his MRI 
results, which were provided.  A June 1994 letter indicated 
that the appellant had not received an explanation of the MRI 
from a VA physician, and asked what he should do "to have 
the MRI read and explained."  A July 1994 letter from the 
appellant suggests that he may initially have received an 
incomplete copy.  This letter further states, "I received 
permission to show the report to my doctor.  He also felt 
that something might be missing."  A complete copy of the 
results was forwarded to the appellant by the Danville VAMC 
in early August 1994.  No additional explanation or 
interpretation of the results was provided at that time.  A 
July 1997 letter from the Chief of Staff of VAMC Danville to 
the Chicago RO notes the above, and states "It appears [the 
appellant] preferred not to seek medical care at Danville 
VAMC.  It was assumed that he was taking care of the problem 
outside the VA."

In interpreting § 1151, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that, "[w]hen the statutory 
phrase 'having submitted to an examination' is 'construed in 
connection with every other part or section so as to produce 
a harmonious whole,' we conclude that any injury or 
aggravation of an injury, in order to be compensable under § 
1151, must have resulted from the examination itself, not 
from the process of reporting for the examination."  
Sweitzer v. Brown, 5 Vet.App. 505, 505 (1993) (emphasis 
added).  In Sweitzer, the veteran was injured in a wheelchair 
accident while attending a VA compensation examination, which 
the Court found to be a coincidental occurrence, rather than 
a result of the examination.  Although it does not directly 
address the appellant's situation, the Court's holding 
indicates that the focus of the Board's analysis should be on 
the results of submitting to the examination itself, and not 
on coincidental or collateral results.

Here, the appellant asserts, plausibly, that VA's failure to 
timely notify him of a potentially serious medical condition 
disclosed by diagnostic testing during his examination was 
negligent (since he, as a layman, was not in a position to 
interpret the results of the MRI tests), and the medical 
opinion of his private physician suggests that the failure to 
alert the appellant either resulted in the acute spinal cord 
compression with paraplegia and sensory loss which occurred 
in March 1996, or increased the severity of that injury by 
precluding the opportunity for prompt treatment.  

Assuming without deciding that the appellant's assertions are 
accurate, and that his spinal cord compression and 
accompanying injuries would not have occurred if the MRI 
abnormality was promptly investigated and treated, the Board 
nevertheless finds that his injuries were neither "the 
result of" or "caused by" his submission to the VA 
compensation examination.  Rather, they would be linked to 
the VAMC's asserted negligence subsequent to the examination 
in failing to provide the appellant with an interpretation of 
and medical opinion or recommendation pertaining to the MRI 
results.  As the Court noted in Sweitzer, however, tort 
theories of negligence "are not relevant here where the 
issue is the construction of a statute according veterans 
benefits," adding, "appellant might well have raised such 
legal theories in a suit against the United States under the 
Federal Tort Claims Act, 28 U.S.C.A. §§ 1346(b), 2672-2680, 
but that is not the matter before us."  Sweitzer, 5 Vet.App. 
at 506; cf. 38 U.S.C.A. §§ 503 (VA Secretary's authority to 
provide equitable relief), 515 (VA Secretary's authority to 
administratively settle tort claims) (West 1991 & Supp. 
1998).

Accordingly, because the facts presented in this case fail to 
show entitlement to payment of compensation benefits under 
the applicable law, the appeal must be denied.  38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358; see also Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).


ORDER

Service connection for amyotrophic lateral sclerosis and/or 
primary lateral sclerosis is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability relating to a pathological fracture of 
the T-3 vertebra secondary to multiple myeloma is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

